Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7, 9-14, 16, and 21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Sakamoto et al (JP 52-65144).
 	For claim 1, Sakamoto teaches coated electrode (page.1, lines 21-23) (fig.1) comprising: a central metal core (1 as shown in fig.1); an outer coating (3 as shown in fig.1) at least partly surrounding the central metal core (1 as shown in fig.1), the outer coating (3 as shown in fig.1) comprising rutile and at least one lithium-based compound (page.3, lines 90-95 and page.4, lines 134-136)) (table 3, page.253), wherein the outer coating is essentially free of sodium (Na) feldspar and potassium (K) feldspar (table 3 . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 6, 8, 15, 17-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al (JP 52-65144) in views of Baune (2005/0189337).
For claim 3, Sakamoto teaches all the limitation as previously set forth except for wherein the at least one lithium-based aluminosilicate is present in an amount of 5 to 45% by weight on the basis of a total weight of the outer coating or in an amount such that Li from the at least one lithium-based aluminosilicate is present in an amount of 0.2 to 3% by weight on the basis of the total weight of the outer coating; at least one extrusion agent essentially free of one or both of Na and K; lithium silicate as binder; and one or more metal elements in the form of ferroalloys or of individual elements in an amount of 10 to 55% by weight on the basis of the total weight of the outer coating. 
Baune teaches, similar electrode, wherein the at least one lithium-based aluminosilicate is present in an amount of 5 to 45% by weight on the basis of a total weight of the outer coating or in an amount such that Li from the at least one lithium-based aluminosilicate is present in an amount of 0.2 to 3% by weight on the basis of the total weight of the outer coating (par.57); at least one extrusion agent essentially free of one or both of Na and K (par.41); lithium silicate as binder (par.52); and one or more metal elements in the form of ferroalloys or of individual elements in an amount of 10 to 55% by weight on the basis of the total weight of the outer coating (par.57).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with lithium-based aluminosilicate ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission 

For claim 6, Sakamoto teaches all the limitation as previously set forth except for wherein Na.sub.2O and K.sub.2O is present in the outer coating at an amount less than or equal to 0.35% by weight on the basis of a total weight of the outer coating. 
Baune further teaches wherein Na.sub.2O and K.sub.2O is present in the outer coating at an amount less than or equal to 0.35% by weight on the basis of a total weight of the outer coating (par.101, and 105 and table 2). 
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with Na.sub.2O and K.sub.2O less than or equal to 0.35% by weight as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).

For claim 8, Sakamoto teaches all the limitation as previously set forth except for wherein the inner coating comprises: at least one lithium-based aluminosilicate or Li from the at least one lithium-based aluminosilicate present in an amount of 0.1 to 1% by weight on the basis of a total weight of the inner coating; lithium silicate; and about 10 to 55% by weight on the basis of the total weight of the inner coating of one or more metal elements in the form of ferroalloys or of individual elements. 

 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with lithium-based aluminosilicate ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).

For claim 15, Sakamoto teaches all the limitation as previously set forth except for wherein a total proportion of Na and K in the inner coating is less than or equal to 0.36% by weight on the basis of a total weight of the inner coating. 
Baune further teaches wherein a total proportion of Na and K in the inner coating is less than or equal to 0.36% by weight on the basis of a total weight of the inner coating (par.41 and 44).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with total proportion of Na and K ranges as taught by Baune for purpose of improving coated electrodes intended for 
 	Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the the outer and the inner coating ranges in Sakamoto to ranges from 1.5/1 to 2.5/1, as applicant appears to have placed no critically or the claimed range (see pp.(96}} indicating the range “may” be within the claimed range) and since it has been held that “in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists ”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 	For claim 18, Sakamoto teaches all the limitation as previously set forth except for wherein one or both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating, a powder comprising: 0.8 to 18.5% by weight of Al.sub.2O.sub.3; 5 to 40% by weight of SiO.sub.2; 15 to 45% by weight of TiO.sub.2; 1.4 to 4.2% by weight of CaO; 1.4 to 4.2% by weight of MgO; and 0.5 to 10% by weight of CaF.sub.2. 
Baune further teaches wherein one or both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating, a powder comprising: 0.8 to 18.5% by weight of Al.sub.2O.sub.3; 5 to 40% by weight of SiO.sub.2; 15 to 45% by weight of TiO.sub.2; 1.4 to 4.2% by weight of CaO; 1.4 to 4.2% by weight of MgO; and 0.5 to 10% by weight of CaF.sub.2 (par.57).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with total proportion of a powder ranges as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34). 	For claim 19, Sakamoto teaches all the limitation as previously set forth except for wherein one of both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating: 0.4 to 10.0% by weight of Al; 2.0 to 19% by weight of Si; 9.0 to 27% by weight of Ti; 1.0 to 3.0% by weight of Ca; and 0.8 to 2.5% by weight of Mg. 
 	Baune further teaches wherein one of both of the outer coating and the inner coating comprises, on the basis of a total weight of the one or both of the outer coating and the inner coating: 0.4 to 10.0% by weight of Al; 2.0 to 19% by weight of Si; 9.0 to 
	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with ranges of Al, Ti, Ca as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34). 	For claim 20, Sakamoto teaches method of manufacturing an electrode (fig.1), the method comprising: providing a central metal core (1 as shown in fig.1); carrying out a concentric extrusion of an inner coating (2 as shown in fig.1) around at least a part of the central metal core (1 as shown in fig.1), the inner coating (2 as shown in fig.1) comprising rutile and one or both of at least one sodium-based compound and at least one potassium-based compound (page.3, lines 90-95 and page.4, lines 134-136)) (table 3, page.253); carrying out a concentric extrusion of an outer coating around (3 as shown in fig.1) at least a part of the at least one inner coating (2 as shown in fig.1), the outer coating (3 as shown in fig.1) comprising rutile and at least one lithium-based compound and being free of sodium feldspar and potassium feldspar (table 3 shows one section Li compound by itself) (page.3, lines 90-100). 
 Sakamoto fails to teach baking the central metal core coated with the inner coating and the outer coating in a furnace. 

It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto baking in a furnace as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to reduce the contents of compounds containing the element (Baune, par.91).

 	For claim 22, Sakamoto teaches process for arc welding (page.1, lines 21-23) except for one or more stainless steel workpieces, in which an electrode according to claim 1 is used to produce at least one welded joint on the one or more workpieces.
	Baune teaches one or more stainless steel workpieces, in which an electrode according to claim 1 is used to produce at least one welded joint on the one or more workpieces (par.63, lines 1-5).
 	It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to modify Sakamoto with one or more stainless steel workpieces as taught by Baune for purpose of improving coated electrodes intended for welding stainless steels so as to be able to reduce the fume emission content by a factor of up to 2, or even beyond, in relation to standard conventional stainless steel electrodes (Baune, par.33-34).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715